Title: To John Adams from Philip Mazzei, 19 August 1780
From: Mazzei, Philip
To: Adams, John


     
      Dear Sir
      Genoa Augst. 19th. 1780
     
     The inclosed, which you will be so Kind as to peruse, seal, and send to its destination, will inform you with my situation, my views, and my wants. Among the last I have thought proper not to mention the money necessary to bear my expences, as they know that I live on what I can raise on my own credit, which cannot honorably continue too long. You see, Sir, in what need I am of information. I wish Mr. Dana had lent me the journals of Congress; they would have been of great use. Pray, be at the trouble of sending me a true account of our affairs as soon as you can, that I may be able to satisfy the Grand-Duke, which is a point of great consequence. They have no other accounts of American affairs in this Country, but such as they receive from England. A prudent and wise nobleman in this City observed to me, with great reason founded on experience, that “Onesta è sempre La causa di colui che parla solo.”
     The bearer of this is Mr. Celesia, the very person to whom I told you I intended to open my bosom, which I have done with that confidence, which is to be placed in those few beings, who to an exquisite mind join the most excellent heart. He intends to spend about 2 months in Paris, then to come home, where I hope to meet him on my return from Florence. As he is modesty itself, and almost as reserved as you are, I think proper to warn you that you will find in him profound common-sense, and general knowledge. He is an ornament to his Country, and his opinion is highly esteemed. I therefore would have desired the favour of you to furnish him with the best accounts you can relative to our glorious Cause, exclusive of the mutual satisfaction, which I am happy in procuring you both of conversing with each other. If you have an opportunity I wish you will introduce to him our friend Mr. Favi, to whom you will please to give any letters or papers for me, as I don’t chuse to trust to the incorruptibleness of clerks in Post-Offices. With my respects to Mr. Dana and Mr. Thaxtarr I have the honour to be with respect & esteem, Dr. Sr. Your Excellency’s most Obedient & most Humble Servant
     
      Philip Mazzei
     
    